DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-19 of US 11,048,226 B2.

Regarding instant claim 1, claim 1of US 11,048,226 B2 teaches the claim limitations, as shown in the following table:
Instant Application
US 11,048,226 B2
1. A method for change analysis of an automated production line including at least one robot, the method comprising the steps of:
1. A method for change analysis of an automated production line including at least one robot, the method comprising the steps of:
(a) monitoring, using one or more computing devices having a processor and memory, a plurality of operating parameters associated with the automated production line including the at least one robot;
(a) monitoring, using one or more computing devices having a processor and memory, a plurality of operating parameters associated with the automated production line including the at least one robot;
(b) recording, using the one or more computing devices, at least one change to the plurality of operating parameters;
(b) recording, using the one or more computing devices, at least one change to the plurality of operating parameters over a predetermined time interval; and
(c) providing, using the one or more computing devices, a notification identifying the at least one change to the plurality of operating parameters; and
(c) providing, using the one or more computing devices, a notification identifying the at least one change to the plurality of operating parameters after the predetermined time interval and adjusting the predetermined time interval until a notification identifying at least one more change is provided;
(d) repeating the steps (b) and (c) to record and provide a notification of at least one more change to the plurality of operating parameters.
(d) repeating the steps (b), (c) and (d) with respect to at least one more change to the plurality of operating parameters.


Regarding claims 2-19, claims 2, 1, 3, 1, 4, 5 or 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, and 19 of US 11,048,226 B2 further teach the additional claim elements, respectively.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US 11,048,226 B2, further in view of Fulton US 20170369288 A1.

Regarding claim 20, claim 20 of US 11,048,226 B2 teaches the similar claim elements. 
claim 20 of US 11,048,226 B2 does not explicitly teach:
(d) performing an analysis of the at least one change to the plurality of operating parameters, using a cloud-based computing device.
Fulton teaches (d) performing an analysis of the at least one change to the plurality of operating parameters, using a cloud-based computing device as stated in the following 35 U.S.C. 103 rejection, therefore are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of US 11,048,226 B2, further in view of Fulton based on obviousness analysis.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
 
The claim 1 recites:
A method for change analysis of an automated production line including at least one robot, the method comprising the steps of:
(a) monitoring, using one or more computing devices having a processor and memory, a plurality of operating parameters associated with the automated production line including the at least one robot;
(b) recording, using the one or more computing devices, at least one change to the plurality of operating parameters;
(c) providing, using the one or more computing devices, a notification identifying the at least one change to the plurality of operating parameters; and
(d) repeating the steps (b) and (c) to record and provide a notification of at least one more change to the plurality of operating parameters.

Step 1: 
The claim recites a method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
The limitation of recording, using the one or more computing devices, at least one change to the plurality of operating parameters, as drafted, is a process that, but for “recording, using the one or more computing devices”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for “recording, using the one or more computing devices”, “change” in the context of this claim encompasses the user mentally compares the time series values of parameter to a reference value range and a change is when a measured value is outside the range, with help of a pen and paper, as long as the data are very simple. the limitation of providing, using the one or more computing devices, a notification identifying the at least one change to the plurality of operating parameters, as drafted, is a process that, but for “recording, using the one or more computing devices”, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for “recording, using the one or more computing devices”, “identifying” in the context of this claim encompasses the user mentally choses the measured data value that outside the reference value range and draw the time series data value before the change and after the change, with help of a pen and paper, as long as the data are very simple number of data points is not very big. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
Besides the abstract ideas, the claim recites the additional limitations of monitoring a plurality of operating parameters, recording at least on change, and providing a notification. These additional limitations represent mere data gathering or are merely applying general computing function that is necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “computing devices having a processor and memory” are additional elements which are to implement the system. But the “computing devices having a processor and memory” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amounts to significantly more than the recited exception. The claim has the following additional limitations and elements:
1) “computing devices having a processor and memory”;
2) monitoring a plurality of operating parameters;
3) recording at least on change;
4) providing a notification;
5) automated production line including at least one robot.
Regarding 1), as explained previously, “computing devices having a processor and memory” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Regarding 2) - 4), as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. The recitation of computer system for receiving, storing, transmitting data and instructions and executing instructions for electronic component mounting process, as disclosed in Kawai US 2015220084 A1, are also well-known. These limitations therefore remain insignificant extra-solution activities even upon reconsideration. 5) merely further limit the scope of abstract ideas or stating merely technical environment of these abstract ideas. Thus, 1) – 5) do not amount to significantly more. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Regarding claims 2-4, 6-17 and 19-20:

Step 1: Claims 2-4, 6-17 and 19-20 recite method. Thus, the claim is directed to a process, which are statutory categories of invention. 

Step 2A Prong one:
Similar to claim 1, the claims recite additional change …, identifying …, distinguishes …, and mapping …, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong two:
Similar to claim 1, besides the abstract ideas, the claim recites monitoring …, recording …, providing …, received …, entered …, and reported that are necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations are thus insignificant extra-solution activities. The recited “computing devices having a processor and memory” are additional elements which are configured to implement the apparatus, method steps and program. But the “computing devices having a processor and memory” are recited generically that they represent no more than mere instructions to apply the judicial exceptions on apparatus. As such, it is nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. Even when viewed in combination, these additional limitations and elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: 
Similar to claim 1, the additional elements, as explained previously, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept; the additional limitations, as explained previously, are extra-solution activities, which for purposes of Step 2A Prong Two was considered insignificant. Claim 17 recites limitation of “adjusting at least one of the operating parameters in response to the notification”, is a general field of use and mere instruction to applying an exception (MPEP 2106.05(f)) or mere field of use and technological environment (MPEP 2016.0S(h)). The other recited additional limitations and elements in the claims either merely further limiting the scope of abstract ideas or stating merely technical environment of these abstract ideas that it does not impose any meaningful limits on practicing the abstract idea, for example, “the plurality of operating parameters includes a plurality of data blocks associated with a controller, the controller controlling the at least one robot”. The claim as a whole does not amount to significantly more than the recited exception. Even when considered in combination, these additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Kawai US 20150220084 A1.

Regarding claim1, Kawai teaches a method for change analysis of an automated production line including at least one robot (Fig. 1 [0026] – [0029] production line 10 including robot 140), the method comprising the steps of:
(a) monitoring, using one or more computing devices having a processor and memory (Fig. 6 [0039] [0093] the monitoring device 20), a plurality of operating parameters associated with the automated production line including the at least one robot ([0041] acquires physical quantities form mold temperature controller 130 and robot 140 every minute – a plurality of operating parameters associated with the production line);
(b) recording, using the one or more computing devices, at least one change to the plurality of operating parameters ([0043] [0046] determining there is an abnormality and suppling an abnormality occurrence signal with time and device ID – recording at least one change);
(c) providing, using the one or more computing devices, a notification identifying the at least one change to the plurality of operating parameters ([0047] [0053] the abnormal waveform are generated and displayed – providing a notification identifying the at least one change); and
(d) repeating the steps (b) and (c) to record and provide a notification of at least one more change to the plurality of operating parameters (repeating a procedure is merely duplicating a feature that does not bear patentability. See MPEP 2144.04 (VI). In addition, Figs. 3-5 [0041] [0055] teaches the physical quantities data are continuously collected every one minute, the abnormalities are collected daily and reported daily between 7:00 to 9:00, new abnormalities will be reported at next available reporting time window).
Kawai teaches:

    PNG
    media_image1.png
    511
    515
    media_image1.png
    Greyscale

[0026] … A monitoring system 1 in accordance with the present embodiment includes a monitoring device 20 which monitors an abnormality for predicting trouble with a device, and a production line 10 which includes a monitoring target device.
[0027] The production line 10, which is a line in which a resin molded article is processed, includes a mold 110, an injection molding machine 120 which injects a molten resin into the mold 110, a mold temperature controller 130 for maintaining the mold 110 at a temperature falling within a predetermined temperature range, and a taking out robot 140 for taking out a component molded by the mold 110 and carrying the component.
...

    PNG
    media_image2.png
    717
    503
    media_image2.png
    Greyscale

[0029] According to the monitoring device 20, the mold temperature controller 130 and the taking out robot 140 are monitoring target devices. In accordance with a physical quantity indicative of a state of each of the devices, the monitoring device 20 monitors presence or absence of an abnormality appearing as a sign of future trouble.
[0039] …, the monitoring device 20 includes a display section 207, a physical quantity acquisition section 201, a physical quantity storage section 202, an abnormality determination section 203, an abnormal waveform data generation section 204, a normal waveform data management section 205, and a reporting section 206.
[0093] Each section of the monitoring device 20 of each of the above embodiments can be achieved in a case where calculation means such as a CPU (Central Processing Unit) (not shown) executes a program stored in storage means …

    PNG
    media_image3.png
    355
    532
    media_image3.png
    Greyscale

[0041] The physical quantity acquisition section 201 acquires physical quantities indicative of a state of a monitoring target device at a predetermined time interval (e.g., an interval of one minute). According to the present embodiment, the physical quantity acquisition section 201 acquires the amounts of electric power consumption from each of the wattmeter 131 and the wattmeter 141, which are provided in the mold temperature controller 130 and the taking out robot 140, respectively. …
[0043] The abnormality determination section 203 determines, in accordance with whether or not a physical quantity acquired by the physical quantity acquisition section 201 falls within a predetermined range, whether or not there is an abnormality. For example, the mold temperature controller 130 showing the waveform of the amount of electric power consumption as illustrated in (A) of FIG. 2 ideally has a given accumulated amount (ideal accumulated amount) of electric power consumption for one cycle (2.5 hours to 3.0 hours). In view of this, the abnormality determination section 203 determines whether or not the accumulated amount of electric power consumption by the mold temperature controller 130 during a period between this point in time and a point in time that is one cycle before this point in time falls within the predetermined range (ideal accumulated a mount.+-.predetermined amount). In a case where the accumulated amount falls within the predetermined range, the abnormality determination section 203 only needs to determine that there is no abnormality. In a case where the accumulated amount is out of the predetermined range, the abnormality determination section 203 only needs to determine that there is an abnormality.
[0046] In a case where the abnormality determination section 203 determines that there is an abnormality, by regarding a measurement time associated with the latest amount of electric power consumption as an abnormality confirmation time, the abnormality determination section 203 supplies, to the abnormal waveform data generation section 204, an abnormality occurrence signal containing the abnormality confirmation time and device identification information for identifying a device for which the abnormality determination section 203 has determined that there is an abnormality.
[0047] …, the abnormal waveform data generation section 204 generates, as abnormal waveform data, physical quantity data measured, during an abnormal waveform period containing at least a period from the abnormality confirmation time to a point in time at which the accumulation time elapsed, by a device indicated by the device identification information, and supplies the abnormal waveform data thus generated to the reporting section 206. …
[0053] …, the reporting section 206 carries out a process for causing an abnormal waveform indicated by the abnormal waveform data and a normal waveform indicated by the normal waveform data to be displayed on a single screen of the display section 207.
[0055] …, the reporting section 206 preferably displays the abnormal waveform only in a predetermined display time period. For example, a time period such as an operation start time period (e.g., 7:00 to 9:00) or an operation finishing time during which the display section 207 is easily visible to the worker, …

Regarding claim 2, Kawai further teaches the notification includes a former value associated with the operating parameter prior to the change and a new value associated with the operating parameter after the change ([0052] [0053] the abnormal waveform and the normal waveform stored in advance are displayed).

Regarding claim 3, Kawai further teaches the step (b) includes recording the at least one change over a predetermined time interval ([0041] [0055] the abnormalities displayed between 7:00-9:00 is the abnormalities recorded between the daily display time period – a predetermined time interval); and
the step (c) occurs after the predetermined time interval ([0055] displayed after 7:00 – after the predetermined time interval).

Regarding claim 6, Kawai further teaches the notification in the step (d) distinguishes the at least one change and the at least one more change ([0055] the abnormal waveforms have time stamp and displayed at 7:00-9:00 in different days – the at least one change and the at least one more change is distinguished).

Regarding claim 7, Kawai further teaches the automated production line is in operation during the method, or the method is performed when the automated production line is placed in operation (Figs 3-5 the production is running continuously while the detection and reporting are running).

Regarding claim 13, Kawai further teaches the at least one change is a change received by the automated production line ([0039] [0046] [0047] monitoring device of production line 10 receiving a change).

Regarding claim 15, Kawai further teaches the at least one change is a change reported by the automated production line ([0039] [0046] [0047] [0055] monitoring device of production line 10 reporting the change).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claims 1-3, 6-7, 13 and 15 above, in view of Sjostrand US 20080255772 A1.

Regarding claim 4, Kawai does not explicitly further teach step (b) includes recording a plurality of changes to the plurality of operating parameters over the predetermined time interval.
Sjostrand teaches step (b) includes recording a plurality of changes to the plurality of operating parameters over the predetermined time interval (Fig.7 [0090] value of parameter keeps increasing between over the time interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai to incorporate the teachings of Sjostrand because they all directed to detecting changes in production line with robot. Recording a plurality of changes to the plurality of operating parameters will help assess the operating conditions.

Regarding claim 8, Sjostrand further teaches the plurality of operating parameters includes a plurality of data blocks associated with a controller, the controller controlling the at least one robot (Figs. 1A&C and 2 [0049] [0053] [0027] – [0030] a plurality of data blocks of signals provided by robot controller).

Regarding claim 9, Kawai further teaches the at least one change to the plurality of operating parameters includes a change to at least one of the data blocks ([0043] [0046] determining there is an abnormality in the data block of signal).

Regarding claim 10, Sjostrand further teaches the automated production line includes a plurality of robots, the plurality of operating parameters includes a plurality of data blocks associated with a plurality of controllers, each of the controllers controlling a respective robot ([0017] complete robot system with one or more robots).

Regarding claim 14, Kawai and Sjostrand further teaches the plurality of operating parameters includes a plurality of data blocks associated with a controller, the controller controlling the at least one robot (Sjostrand: Figs. 1A&C and 2 [0017] [0049] [0053] [0027] – [0030] a complete robot system with plurality robots, a plurality of data blocks of signals provided by robot controller controlling respective robot;), and the change received by the automated production line includes a change to one of the data blocks associated with the controller and entered using the controller (Kawai: [0043] [0046] determining there is an abnormality in the data block of signal; Sjostrand: Figs. 1A&C and 2 [0017] [0049] [0053] [0027] – [0030] a complete robot system with plurality robots, a plurality of data blocks of signals provided by robot controller controlling respective robot).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claims 1-3, 6-7, 13 and 15 above, in view of Li CN 105507931 A.

Regarding claim 5, Kawai does not explicitly further teach the predetermined time interval is adjusted between the steps (c) and (d).
Li teaches the predetermined time interval is adjusted between the steps (c) and (d) (page 5 paragraphs 10-12 reporting is scheduled by heartbeat interval, when no change reported – between steps (c) and (d), increases the heartbeat interval to reduce the reporting frequency. The opposite, decreases the heartbeat interval to increase reporting frequency is when there is change, not only is obvious, but also is mere design choices choosing from limited options that is not patentable. See MPEP 2143(I).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai to incorporate the teachings of Li because they all directed to detecting changes in production line with robot. Adjusting the predetermined time interval between the steps (c) and (d) will help adjust the reporting frequency.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claims 1-3, 6-7, 13 and 15 above, in view of McCain US 5309351 A.

Regarding claim 11, Kawai does not explicitly further teach the notification provided in the step (c) includes mapping the at least one change to the plurality of operating parameters onto a graphical representation of the automated production line, the mapping identifying a portion of the automated production line affected by the at least one change.
McCain teaches the notification provided in the step (c) includes mapping the at least one change to the plurality of operating parameters onto a graphical representation of the automated production line, the mapping identifying a portion of the automated production line affected by the at least one change (column 10; lines 19-48 a map of the factory floor may be displayed indicating the general location on the factory floor of the cause of the "error" signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai to incorporate the teachings of McCain because they all directed to detecting changes in production line. Including mapping the at least one change to the plurality of operating parameters onto a graphical representation of the automated production line, the mapping identifying a portion of the automated production line affected by the at least one change will help notify the location where the change is detected.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of McCain as applied to claim 11 above, further in view of Nalukurthy US 20170061783 A1.

Regarding claim 12, McCain further teaches the representation of the automated production line includes one of a two-dimensional schematic (column 10; lines 19-48 a map of the factory floor).
Neither Kawai nor McCain explicitly further teach the representation of the automated production line includes one of a pseudo three- dimensional schematic.
Nalukurthy teaches the representation of the automated production line includes one of a pseudo three- dimensional schematic ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai to incorporate the teachings of Nalukurthy because they all directed to detecting change in devices. Including one of a pseudo three- dimensional schematic in the representation of the automated production line will help notify location of the change.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claims 1-3, 6-7, 13 and 15 above, in view of Hodge US 8298054 B2, Fulton US 20170369288 A1.

Regarding claim 16, Kawai further teaches wherein the change reported by the automated production line includes a member selected from the group consisting of: a malfunction ([0037] slight burning; [0069] breakage indication), an identification of a service interval ([0033] timing of maintenance), a wear indicator ([0037] slight burning; [0069] wear indication), and combinations thereof ([0037] slight burning, motor malfunction indication and wear indication).
Kawai does not explicitly further teach the group further consisting of an environmental change, an operational conflict, and a power failure.
Hodge and Fulton teach the group further consisting of an environmental change (Hodge: column 11 line 62 – column 12 line 14 environmental out of tolerance), an operational conflict (Fulton: [0007] notification for possible collision), and a power failure (Hodge: column 12 line 44 – column 12 line 46 power failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai to incorporate the teachings of Hodge and Fulton because they all directed to detecting changes in production line. Including an environmental change, an operational conflict, and a power failure in the group will help identify the change.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claims 1-3, 6-7, 13 and 15 above, in view of Fulton.

Regarding claim 17, Fulton teaches adjusting at least one of the operating parameters in response to the notification ([0052] output signal to change route in response to collision alarm).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claims 1-3, 6-7, 13 and 15 above, in view of Fulton, Koeth US 11058831 B2 and Fathi US 4609914 A.

Regarding claim 18, Kawai and Fulton further teaches performing an action in response to the notification, the action including a member of the group consisting of: correcting a malfunction (Kawai: [0037] replacement in advance), performing a service interval (Kawai: [0037] replacement in advance), replacing a worn part (Kawai: [0037] replacement in advance), resolving an operational conflict (Fulton [0052]), and combinations thereof (Kawai: [0037] replacement in advance – correcting a malfunction, performing a service interval, and replacing a worn part).
Kawai does not explicitly further teach the group further consisting of making an environmental change to the automated production line, recharging or refilling a consumable, and restoring power.
Hodge and Fulton teach the group further consisting of making an environmental change to the automated production line (Koeth: column 5 line 58 – column 6 line 2 moisture triggered alert, refill water), recharging or refilling a consumable (Koeth: column 5 line 58 – column 6 line 2 moisture triggered alert, refill water), and restoring power (Fathi: column 4 lines 51-57 restoring power after voltage triggered alarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawai to incorporate the teachings of Koeth and Fathi because they all directed to detecting changes in device. Including making an environmental change to the automated production line, recharging or refilling a consumable, and restoring power will help provide the actions to the product line.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Sjostrand and McCain.

Regarding claim 19, Kawai, Sjostrand and McCain together teach the similar limitations to that of claims 1-3, 8-11 and 13 therefore is rejected on the same basis.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Sjostrand, McCain and Fulton.

Regarding claim 20, Kawai, Sjostrand, McCain and Fulton together teach the similar limitations to that of claims 1-3, 8-11 and 15-17 therefore is rejected on the same basis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feomgold US 20070010912 A1 US 7603201 B2 teaches claim 1.
KATAOKA JP 2010146050 A teaches claim 1.
Fujiwara 20160091883 A1 teaches displaying different changes in time interval.
Green US 9070275 B1 teaches adjusting sampling rate when detected changes in parameters.
Lundy US 20180190096 A1 teaches detecting change every heartbeat sending alarm when change detected.
Murakami JP 2005209046 A teaches displaying occurrence count for abnormal items sorted by date.
Nakamura US 5790558 A teaches repeatedly detecting changes and output multiple changes at predetermined interval.
Zhang US 20170270771 A1 teaches detecting abnormal with time interval reporting the abnormal and marking location on map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL TANG/Examiner, Art Unit 2115